
	
		I
		112th CONGRESS
		1st Session
		H. R. 1459
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mrs. Myrick (for
			 herself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act with respect
		  to detention of unlawfully present aliens who are apprehended for driving while
		  intoxicated, to improve State and local enforcement of immigration laws, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scott Gardner
			 Act.
		2.Detention and
			 removal of aliens apprehended for driving while intoxicated (DWI)Section 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
			(1)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (C), by striking or at the end;
				(B)in subparagraph
			 (D), by adding or at the end; and
				(C)by adding after
			 subparagraph (D) the following:
					
						(E)is unlawfully
				present in the United States and is apprehended for driving while intoxicated,
				driving under the influence, or similar violation of State law (as determined
				by the Secretary of Homeland Security) by a State or local law enforcement
				officer,
						;
				(2)by redesignating
			 subsection (e) as subsection (f); and
			(3)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Driving while
				intoxicatedIf a State or
				local law enforcement officer apprehends an individual for an offense described
				in subsection (c)(1)(E) and the officer has reasonable ground to believe that
				the individual is an alien—
						(1)the officer shall verify with the databases
				of the Federal Government, including the National Criminal Information Center
				and the Law Enforcement Support Center, whether the individual is an alien and
				whether such alien is unlawfully present in the United States; and
						(2)if any such database indicates that the
				individual is an alien unlawfully present in the United States—
							(A)a State or local
				law enforcement officer is authorized to issue a Federal detainer to maintain
				the alien in custody in accordance with such agreement until the alien is
				convicted for such offense or the alien is transferred to Federal
				custody;
							(B)the officer is authorized to transport the
				alien to a location where the alien can be transferred to Federal custody and
				shall be removed from the United States in accordance with applicable law;
				and
							(C)the Secretary of Homeland Security
				shall—
								(i)reimburse the
				State and local law enforcement agencies involved for the costs of transporting
				aliens when such transportation is not done in the course of their normal
				duties; and
								(ii)prioritize
				removal of such
				aliens.
								.
			3.Eligibility
			 requirement for State Criminal Alien Assistance Program (SCAAP)
			 fundingSection 241(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the
			 end the following:
			
				(7)A State (or a
				political subdivision of a State) shall not be eligible to enter into a
				contractual arrangement under paragraph (1) unless the State (or political
				subdivision), not later than January 1, 2014, is participating in either or
				both of the following (or any appropriate successor):
					(A)the program under
				section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g));
				or
					(B)the Secure
				Communities initiative of the Department of Homeland
				Security.
					.
		4.State and local
			 enforcement of Federal immigration laws
			(a)In
			 generalSection 287(g) of the
			 Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended—
				(1)in paragraph (1),
			 by striking may and inserting shall the first
			 place it appears;
				(2)in paragraph (2),
			 by adding at the end the following new sentence: If such training is
			 provided by a State or political subdivision of a State to an officer or
			 employee of such State or political subdivision of a State, the cost of such
			 training (including applicable cost of overtime) shall be reimbursed by the
			 Secretary of Homeland Security.; and
				(3)by striking
			 paragraph (9) and redesignating paragraph (10) as paragraph (9).
				(b)Effective
			 dates
				(1)Requirement for
			 agreementThe amendments made by paragraphs (1) and (3) of
			 subsection (a) shall take effect on such date (not later than one year after
			 the date of the enactment of this Act) as the Secretary of Homeland Security
			 shall specify.
				(2)Payment for
			 training costsThe amendment made by subsection (a)(2) shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 the enactment of this Act.
				
